Citation Nr: 1021644	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of the Veteran's 
death, and if so, whether the claim should be granted. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1961 to June 1964.  The Veteran died on March [redacted], 
2004.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine (RO).  In that rating decision, the RO reopened 
the claim on appeal, but confirmed and continued the denial 
of the benefits sought on the merits.  

The matter on appeal was previously before the Board in April 
2009.  In the April 2009 decision, the Board denied the 
appellant's claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, and remanded the instant matter to the Agency of 
Original Jurisdiction (AOJ).  The purposes of the remand were 
to ask the AOJ to send the appellant a corrective notice 
letter in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006) and to provide the appellant with another opportunity 
to submit more information or evidence pertinent to the 
claim.  Specifically, the Board instructed that the AOJ ask 
the appellant to provide a new VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for the medical 
provider who conducted the March 2004 autopsy on the Veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND
 
The appellant seeks to reopen her claim for entitlement to 
service connection for the cause of the Veteran's death.  The 
Board finds that additional development is necessary before 
it can determine whether new and material evidence has been 
received to reopen the claim. 

The record shows that the appellant was sent the corrective 
notice.  The record also shows that the Appeals Management 
Center (AMC) asked the appellant to identify any outstanding 
private treatment records and submit a completed VA Form 21-
4142, Authorization and Consent to Release Information to VA.  
Although the notice failed to specifically ask the 
appellant's assistance in obtaining the March 2004 autopsy 
report, the notice substantially complied with the Board's 
December 2009 remand instructions by providing the appellant 
with the opportunity to identify all outstanding pertinent 
medical records.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

Regardless, the Board finds that the March 2004 autopsy 
report is pertinent medical evidence that would greatly 
assist in the adjudication of the claim.  As such, the RO/AMC 
should once again attempt to obtain a copy of this report by 
explicitly asking the appellant to submit a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
the March 2004 autopsy report. 

Additionally, the appellant has asserted that the Veteran's 
service-connected seizure disorder contributed to, or 
aggravated, the arteriosclerotic and hypertensive heart 
disease that led to the Veteran's death.  She specifically 
contends that the severity of his seizure disorder weakened 
his heart, and that this ultimately resulted in his death.  
She stated that she observed the Veteran had suffered from 
more frequent petit mal seizures since January 2004 and prior 
to his death.  The claims file contains no medical opinion 
addressing this contention.

The record shows that a responsive VA medical opinion is in 
order.  In the March 2006 VA medical opinion request, the RO 
asked the examiner to address whether it was at least as 
likely as not that the disorder causing the Veteran's death 
(arteriosclerotic and hypertensive heart disease) was related 
to his service-connected disability (epilepsy) or due to 
asbestos exposure.  In the April 2006 VA medical opinion 
purporting to respond to this request, the examiner only 
discussed asbestos, and failed to address whether the 
Veteran's death was connected to his service-connected 
seizure disorder.  A medical opinion regarding this matter 
should be obtained.   

The RO/AMC should arrange for the Veteran's claims folder to 
be reviewed by the appropriate specialist to determine 
whether the Veteran's service-connected seizure disorder 
contributed to the conditions which took the Veteran's life 
(arteriosclerotic and hypertensive heart disease).  The 
examiner should specifically address whether the Veteran's 
seizure disorder was so severe that it weakened his heart and 
ultimately lead to his untimely death from arteriosclerotic 
and hypertensive heart disease.  The examiner should also 
note that the Veteran had other serious medical conditions 
including Waldenstrom's macroglobulinemia and IgM myopathy.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the appellant 
for assistance in obtaining the private 
autopsy report indicated on the March 2004 
official certificate of death.  If the 
appellant cannot submit a copy of the 
report, the RO/AMC should attempt to 
obtain a copy of this report by explicitly 
asking the appellant to submit a VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for the March 
2004 autopsy report. 

If the autopsy report cannot be obtained, 
a memorandum should be included in the 
file explaining the procedures undertaken 
to attempt to find the record and why such 
attempts were not fully successful.

2.  Once the March 2004 autopsy report has 
been obtained, or an appropriate amount of 
time has passed, the RO/AMC should arrange 
for the claims folder to be reviewed by a 
VA physician, with the appropriate 
specialty, to provide a medical opinion as 
to the likelihood that the Veteran's 
service-connected seizure disorder 
contributed to the cause of his death.  
Based on a review of records and generally 
accepted medical principles, the VA 
examining physician should provide a 
medical opinion, with complete rationale, 
as to whether it is at least as likely as 
not (50 percent or greater possibility): 

a)	that the condition causing the 
Veteran's death was related to his 
period of active service, or 
b)	that the service-connected seizure 
disorder (as opposed to his other 
medical conditions, such as 
Waldenstrom's macroglobulinemia and 
IgM myopathy) caused or contributed 
substantially or materially to the 
condition causing the Veteran's 
death.

The VA examiner should specifically 
discuss the following: 

(a) Was the Veteran's arteriosclerotic 
and hypertensive heart disease 
etiologically related to his period of 
active service?

(b) Did the Veteran's service- 
connected seizure disorder contribute 
substantially or materially to the 
cause of the Veteran's death, combine 
with other disorders to cause death, or 
lent assistance to the production of 
death?  

(C) Was the Veteran's service-connected 
seizure disorder so severe that it 
weakened his heart, and in turn, it 
lead to his death.  

(d) To what degree did the Veteran's 
other non-service connected medical 
conditions (Waldenstrom's 
macroglobulinemia and IgM myopathy) 
contribute substantially or materially 
to the cause of his death. 

NOTE: It is not sufficient to show that 
a service-connected disability causally 
shared in producing death.  Rather, it 
must be shown that there was a causal 
connection.

A rationale for any opinion expressed 
should be provided.  If an opinion 
responding to any of these inquiries 
cannot be provided without resorting to 
mere speculation, it should be so stated 
and discussed why it cannot be resolved.  

3.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the Veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


 

_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


